            Case 21-14282-SMG           Doc 20   Filed 07/15/21    Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In re:
                                                     Case No.: 21-14282-SMG
                                                     Chapter 13
         Efrain Navarrete


                    Debtor(s)       /

                 OBJECTION TO CLAIM ON SHORTENED NOTICE

          IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                            TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this objection
will be scheduled on the date already scheduled for the confirmation hearing in
accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the
[trustee][debtor] objects to the following claim filed in this case:

Claim                                                Amount of
No.              Name of Claimant                    Claim

3-1              Nubia Del Rocio Lopez Navarrete     $16,874.68

Basis for Objection and Recommended Disposition

On or about May 24, 2021, Creditor filed a priority unsecured proof of claim for a total
amount of $16,874.68 for past-due alimony in the amount of $14,875.00 and past-due child
support in the amount of $2,449.60.

Debtor has completed his own sworn statement that is attached to this objection as Exhibit
“A” detailing that the regular support required to be paid of $499.29 from the effective pay
date of November 15, 2019, as stated in the Support Order, to the Date of filing of April
30, 2021. This amount does not include the $900 arrearage since it is included in the first
amended plan filed.

The alimony obligation from that time period is $15,750.00, minus the amount of
$3,625.00 that Debtor has previously paid leaves his past-due alimony at $12,125.00.

The child support obligation from that time period is $8,998.56, minus the amount of
$13,396.56 that he has previously paid leaves his past-due child support at ($4,398.00).



LF-70 (rev. 12/01/09)
            Case 21-14282-SMG        Doc 20    Filed 07/15/21     Page 2 of 2



Since the Debtor is paid ahead in child support by $4,398.00, the alimony arrears should
be reduced by said amount. Thus, the total of these two amounts is $7,727.00.

Thus, the Debtor seeks an Order from the Court reducing the total claim and priority claim
amount as stated above to $7,727.00 plus the $900.00 of prior arrears for a total of
$8,627.00.

The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

DATED: July 15, 2021                                Respectfully Submitted:
                                                    Robert Sanchez, P.A.
                                                    355 West 49th Street
                                                    Hialeah, FL 33012
                                                    Fl. Bar No. 0442161
                                                    Telephone: (305) 687-8008
                                                    E-Mail: court@bankruptcyclinic.com




LF-70 (rev. 12/01/09)
